DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., U.S. Patent Number 10,755,134 B2, in view of Ham et al., U.S. Patent Publication Number 2015/0185731 A1.

Regarding claim 1, Matsuda discloses a content presentation system that presents a training content based on three-dimensional shape information of a work target device and a work procedure to a trainee, and presents the work procedure using augmented reality based on the three- dimensional shape information of the work target device, the content presentation system comprising: 
a first content output device (140, output unit) having a storage unit (190, storage unit) that stores the training content (col. 4, lines 28-29, 
 a second content output device (external device 11) that presents the work procedure by the augmented reality based on the three-dimensional shape information of the work target device (col. 5, line 65- col. 6, line 2, the external device 11, may be, for example a sorting machine that sorts an object by using the training data 193 and may be a server device that provides the training data to a sorting machine); 
However it is noted that Matsuda fails to disclose an operation measurement device that acquires a three-dimensional operation during a work of a worker in a work site at least as measurement information of a body motion;

and a content creation device that creates and updates the training content based on the measurement information of the work operation and the determination result of the determination device, wherein when a predetermined body motion of the worker is detected based on the measurement information from the operation measurement device, the determination device determines success or failure of the work based on the measurement information of the work operation of a specific stage during the work of a model worker up to the body motion, and when the determination result is determined to be the failure of the work by the determination device, the content creation device or the first content output device updates the training content so as to suppress a factor of the failure.
Ham discloses an operation measurement device (moving image device 20) that acquires a three-dimensional operation moving image device during a work of a worker in a work site at least as measurement information of a body motion (paragraph 0031, the moving image device may be a three-dimensional scanner; paragraph 032, the 3D scanner may be configured to capture an image of the working motion of the worker; figures 3A, 3B, 4A and 4B);

and a content creation device (warning unit 50, which Examiner interprets as content creation device) that creates and updates the training content based on the measurement information of the work operation and the determination result of the determination device, wherein when a predetermined body motion of the worker is detected based on the measurement information from the operation measurement device, the determination device determines success or failure of the work based on the measurement information of the work operation of a specific stage during the work of a model worker up to the body motion, and when the determination result is determined to be the failure of the work by the determination device, the content creation device or the first content output device updates the training content so as to suppress a factor of the failure 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the work line of a worker performing work as disclosed by Matsuda, the acquiring and comparison of the worker performing work by measuring and determining success or failure as a worker motion with updated content created as disclosed by Ham, to allow workers to correctly perform a reference working process with a level of satisfaction of a process status by a working motion of a worker in a working region.

Regarding claim 2, it is noted that Matsuda fails to disclose wherein the determination device compares the measurement information of the work by the worker according to the work procedure from the work 
Ham discloses wherein the determination device compares the measurement information of the work by the worker according to the work procedure from the work operation measurement device with the measurement information of the work by the model worker, and determines a conformity level of the both work operations, and the content creation device or the first content output device updates the training content in accordance with the determination result of the determination device, so as to increase the conformity level (paragraph 0013, measuring, by the controller, a retention time, wherein the retention time is the length of time the extracted joint motion remains in a predetermined virtual working region; and determining, by the controller, whether a reference working process is performed by comparing the retention time with a range of a predetermined reference time; paragraph 0052, warning unit 50, may be configured to generate an alarm when the retention time calculated by the region determiner 49, is different from or sufficiently different from, which Examiner interprets as a conformity, a predetermined time, or the retention time of out of an error range of the predetermined time).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the work line of a worker performing work as disclosed by Matsuda, the acquiring and comparison of the worker performing work by measuring a conformity as disclosed by Ham, to allow workers to correctly perform a reference working process with a level of satisfaction of a process status by a working motion of a worker in a working region.

Regarding claim 3, it is noted that Matsuda fails to disclose wherein when the conformity level of the work operation in the specific stage is determined to be equal to or less than a predetermined value, the determination device determines whether or not the work has failed based on the measurement information including a three-dimensional transition of a specific part of the worker corresponding to the work operation in the specific stage and a work time.
Ham discloses wherein when the conformity level of the work operation in the specific stage is determined to be equal to or less than a predetermined value, the determination device determines whether or not the work has failed based on the measurement information including a three-dimensional transition of a specific part of the worker corresponding to the work operation in the specific stage and a work time (paragraph 0056, measure a retention time that the extracted joint motion remains in a predetermined virtual working region (S42); the region determiner 49 may be configured to determine whether the measured retention time is about the same as a predetermined time (S44); when the measured retention time is sufficiently different from the predetermined time; figure 4A-4C, 5 and 6).

Regarding claim 4, Matsuda discloses further comprising a worker terminal used by the worker (10) and a management server (15, server 

Regarding claim 5, it is rejection based upon similar rational as above.  Matsuda further discloses a method (col. 23, lines 10-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2012/0122062 A1		Yang et al.
Yang discloses paragraph 0066, image output unit 100 outputs a three-dimensional (3D) image of mixed reality content used for the work training of a user. In this case, the image output unit 100 provides a stereoscopic image of mixed reality content (that is, training content provided for the work training of the user) converted into a format suitable for the user's physical condition and a work environment; paragraph 0071, sensor unit 140 senses physical information about the body of the user (for example, 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616